DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in a telephone election on 02/08/2022, which was confirmed in the response filed 05/10/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 25 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 25 requires an interlayer with a hollow-chamber structure. There is no teaching in the originally filed disclosure which describes a sandwich component which has a loosely packed interlayer which also somehow has a hollow chambered structure. These limitations appear to be unique embodiments, and there is no discussion of how they may be incorporated together. The instant specification appears to have a hollowed chamber structure such as a honeycomb core as an alternative to a loosely packed material such as foam. The combination of claim 25 which requires both is not supported.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-18, 20, 22-26, 28-30, and 32-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the limitation “the material of the sandwich component” in line 21 and the loosely packed material" in lines 21-22.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes the claim has been construed as reciting an undercut which is formed by “extending through cavities of a interlayer material being loosely packed 
Also the term “loosely packed” in claim 16 is a relative term which renders the claim indefinite. The term “loosely packed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any material through which a hardenable polymer composition may move at any distance will be considered to be “loosely packed” as claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18, 20, 23-26, 28-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Grunewald (EP 1503090) in view of Lehmann (US 2011/0062617)
Grunewald teaches a process for connecting an add-on element (5) to a sandwich structure (1), the process comprising: providing the sandwich structure comprising an outer sandwich shell (2), an inner sandwich shell (3) with fastening openings (3a,3b) therein, and a lightweight core (4) between the sandwich shells; providing an add-on element (5) with connection openings (6a,6b); joining the sandwich structure and the add-on element such that the fastening openings and connection openings are aligned and in communication; and introducing a connection means (V) through the fastening and connection openings such that the connection means adhesively connects the add-on element to the sandwich structure (See Figures; [0021]-[0030]). The sandwich structure (1), outer sandwich shell (2), inner sandwich shell (3), fastening openings (3a,3b), lightweight core (4), add-on element (5), and connection openings (6a,6b) read on the instantly claimed sandwich component, first outer ply, second outer ply, at least one aperture, interlayer, add-on part, and at least one first input aperture, respectively.
The connection means (V) of Grunewald corresponds to the instantly claimed hardenable polymer composition. While Grunewald does not expressly recite a “hardenable polymer composition” it would have been obvious to one of ordinary skill in the art at the time of filing that the connection means of Grunewald would include such materials. Specifically, Grunewald states that the connection means may include multi-component adhesives which are settable and include hardener additives (See [0011]; [0024]). An adhesive which includes a hardener and undergoes setting (i.e. curing, crosslinking, or hardening) is hardenable. While Grunewald does not expressly disclose polymeric compositions, it would be immediately obvious to one of ordinary skill in the art that such hardenable multi-component adhesives taught by Grunewald would be polymeric.
Regarding the pot life of the polymer composition, Grunewald teaches that the connection means (V) is an adhesive which enables rapid setting (See [0024]) in order to minimize cycle times in a production line (See [0011]). It would have been obvious to one of ordinary skill in the art to provide a short pot life of 1-15 seconds in order to minimize cycle times, as taught by Grunewald. Grunewald clearly teaches that pot life is a result-effective variable which directly affects cycle times during production. It would have been a routine matter for one of ordinary skill in the art to determine a desired pot life which provides enough workable time for application while minimizing cycle times.
Regarding the newly added limitation “wherein the polymer composition forms an undercut in the sandwich component by extending through cavities of the material of the sandwich component due to the loosely packed material”, Grunewald teaches that the core is a foamed material in which a cavity has been cut and that the connection means fills the cavity (See [0023]). It also appears in the figures of Grunewald that the connection means at least partially flows into the core, because the edges of the connection means are expanded beyond the fastening openings and are amorphous in shape.
However, Grunewald does not expressly disclose that the connection means forms undercuts by extending through cavities of the foamed core.
Lehmann teaches an anchoring method in which liquefied material enters a construction object (11), wherein the construction object may comprise foam , wherein upon entering the construction object, the liquefied material may penetrate into inhomogeneities of the construction object to create portions (1.22) of the liquified material extending into the foam (See Figures; [0047]; [0104]-[0105]). The portions (1.22) of Lehmann are undercuts as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to have the connection means of Grunewald penetrate into inhomogeneities of the core of the sandwich structure. The rationale to do so would have been the motivation provided by the teaching of Lehmann that to do so would predictably define a form-fit connection between the core and the connection means (See [0105]).
Regarding claim 17, the fastening openings (3a,3b) lead to a void in the lightweight core (4) (See [0013]-[0015]), such a void forming a cavity between the add-on element and the sandwich structure as claimed.
Regarding claim 18, the connection means (V) is an adhesive (See [0011]; [0024]).
Regarding claim 20, the connection means forms a coherent, interlocking, and frictional connection upon setting.
Regarding claim 23, it can be clearly seen in Fig. 2 of Grunewald that a distance across which the connection means (V) extends parallel to the sandwich structure is greater than a diameter of the fastening openings (3a,3b).
Regarding claims 24 and 30, Grunewald does not expressly disclose the shape of the fastening openings. The selection of such a shape would be a routine matter of design choice for one of ordinary skill in the art such that a circular hole or slot would have been an obvious choice at the time of filing.
Regarding claim 25, the cavity disclosed in paragraph [0023] of Grunewald is a hollow chamber as claimed.
Regarding claim 26, Grunewald teaches that the add-on element may be a locking element for a hood (See [0023]). Such a locking element reads on the instantly claimed connecting element and fastening element.
Regarding claim 28, the inner and outer sandwich shells are outer sheets as claimed.
Regarding claim 29, Grunewald teaches two-component adhesives (See [0011]).
Regarding claim 32, Grunewald teaches a multi-component settable adhesives with hardeners (See [0011]). One of ordinary skill in the art would interpret such setting to occur by crosslinking.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grunewald (EP 1503090) in view of Lehmann (US 2011/0062617) as applied to claim 16 above, and further in view of Fausten (FR 2831229).
Grunewald and Lehmann combine to teach a process for connecting an add-on element (5) to a sandwich structure (1), as detailed above. Grunewald and Lehmann do not expressly disclose undercuts in the add-on element.
Fausten teaches parts to be joined (1,2) which include undercuts (See Figs. 1c-1d and 2a-2b and their descriptions).
It would have been obvious to one of ordinary skill in the art at the time of filing to include undercuts, such as those taught by Fausten, in the add-on element of Grunewald. The motivation to do so would be a desire to improve the strength of the bond between the add-on element and the sandwich structure.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Grunewald (EP 1503090) in view of Lehmann (US 2011/0062617) as applied to claim 16 above, and further in view of Burckhardt (US 2015/0259465).
Grunewald and Lehmann combine to teach a process for connecting an add-on element (5) to a sandwich structure (1), as detailed above. Grunewald and Lehmann do not expressly disclose an adhesive composition recited in claims 33-34.
Burckhardt teaches an adhesive composition useful as a potting compound, the composition comprising an isocyanate with NCO functionality in the instantly claimed ranges and a polyamine (See Abstract and Presentation of the Invention).
It would have been obvious to one of ordinary skill in the art to use the adhesive composition of Burckhardt as the adhesive in the process of Grunewald and Lehmann because Burckhardt teaches that such an adhesive composition was recognized in the prior art as being suitable for use as a potting compound (See Abstract; [0154]).

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but are not persuasive. The applicant argues that it was not known in the art to form an undercut by having a composition extend into cavities of a material of a sandwich component. This is not persuasive because Lehmann clearly teaches that it was known in the art to form undercuts by having a liquid connection means penetrate into inhomogeneities of a construction object, such as foam, to form undercuts, as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/               Primary Examiner, Art Unit 1746